Citation Nr: 0613194	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  03-10 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a variously diagnosed 
low back disability, to include degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his brother




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from May 1979 to 
March 1988.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The record shows that the veteran appeared at a Board hearing 
that was held at the RO in December 2003.  Thereafter, the 
Board decision in August 2004 reopened the veteran's claim of 
entitlement to service connection for a low back disability 
and remanded the matter to the RO for a de novo review.  The 
case was recently returned to the Board for appellate 
consideration.


FINDING OF FACT

The competent and probative medical evidence does not 
satisfactorily dissociate a variously diagnosed low back 
disability, to include degenerative disc disease, from injury 
the veteran sustained during active military service.


CONCLUSION OF LAW

A variously diagnosed chronic low back disability, currently 
identified as degenerative disc disease, was incurred in 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005)




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  In the decision below, the Board has 
granted the veteran's claim for service connection for a low 
back disability, and therefore the benefit sought on appeal 
has been granted in full.  Accordingly, regardless of whether 
the requirements of the VCAA have been met in this case, no 
harm or prejudice to the appellant has resulted.  See, e.g., 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Furthermore, any deficiency regarding the effective date and 
initial rating elements will be addressed at the RO in its 
implementation of this decision.  See also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).


Analysis

The facts must demonstrate that a disease or injury resulting 
in current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  

To establish entitlement to service connection, there must be 
(1) competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The service medical records show the medical examination in 
January 1979 for enlistment found a normal spine, and there 
was no history of recurrent back pain.  In September 1979 the 
veteran was seen for back pain following a fall, and in 
October 1979, he reported back pain being present for two-
weeks and it was reported that he fell during training. This 
was assessed as suspected lumbosacral strain.  Then in 
January 1980 his complained of low back pain was assessed as 
probably muscular in origin.  There was a notation in October 
1980 of the veteran having been hit in the back with a heavy 
object, and the assessment as that time was probably 
mechanical low back pain.  He was seen again for low back 
pain in February 1981, and X-rays were interpreted as showing 
no significant abnormalities of the lumbosacral spine.

In April 1981, it was reported that the veteran had suffered 
from low back pain since October 1979 related to a fall down 
a hill at which time he had been struck in the back with a 
heavy object.  The assessment was chronic back pain.  
Physical therapy records in April 1981 noted onset related to 
a fall down a hill in 1979 with negative X-ray and active 
range of motion within normal limits.  The assessment was 
chronic back pain with tension headaches.    

He was seen for low back pain in November 1982, and the 
assessment was rule out lumbosacral strain.  He was seen 
again in May 1983 for low back pain after playing basketball 
that was assessed as left side strain, low back pain.  Low 
back pain of questionable etiology was noted in June 1983 
after reportedly carrying heavy weight, but having no 
swelling, abnormality or discoloration.  In October 1984 he 
was seen complaining of recent onset low back pain that was 
assessed as "L dorsi strain".  Mechanical-related back pain 
was noted in November 1984.  It was reported he had a five 
year history after a fall in 1979 and it occurred daily after 

running or physical training.  In September 1985, it was 
reported that he had recently been in a motor vehicle 
accident with resulting pain and stiffness of the back, 
although the assessment was cervical region muscle strain.  
In January 1987, it was reported that he had hurt his back 
while lifting a door.  The X-rays of the low back were 
interpreted as a normal study, noting normal vertebral 
alignment, intact disc bodies and spaces, no evidence of 
compression deformity, spondylolysis or spondylolisthesis and 
normal sacroiliac joints.  In January 1988, he reported low 
back pain after lifting a cargo hatch and this was assessed a 
myalgia secondary to mechanical low back pain.  

On the separation physical examination later in January 1988, 
the elaboration of his history of recurrent back pain 
referred to an auto accident, apparently in January 1987 when 
he also injured his head.  The clinical evaluation showed a 
normal spine and there was no reference to any low back 
disability in the summary of defects and diagnoses.

He supported his initial claim of service connection in April 
1994 noting treatment during service but reporting none 
thereafter.  A private medical report dated in June 1990 did 
not mention the low back.  In December 1995 and January 1996 
reports it was noted he worked in a warehouse, and that he 
did quite a bit of heavy work and his muscles were sore from 
time to time.  JZ, D.C., reported in August 2001 that the 
veteran had originally presented in May 2001 for treatment 
for chronic low back pain that had been a chronic problem 
since 1984.  The impression was paravertebral fibromyositis 
secondary to lumbar subluxations associated with lower back 
pain and left lower extremity paresthesia, and degenerative 
disc disease at L5-S1. 

VA clinical records beginning in early 2000 noted low back 
pain on many occasions.  Early in 2001 it was reported to 
have had its onset in 1984 and that it had been on and off 
since.  The clinician stated this appeared to be piriformis 
syndrome, which is compression of the sciatic nerve by the 
piriformis muscle in the hip region.  See 640 Orthopedic 
Physical Assessment (4th ed. 2002).  A radiology report in 
June 2001 showed degenerative disc changes at L5-S1 and disc 
bulges at the levels of L3-4, L4-5 and L5- S1 without 
evidence of spinal stenosis or nerve impairment.  VA X-rays 
of the low back in November 2001 included the impression of 
rule out mild degenerative change at L5-S1.  Degenerative 
joint disease of the lumbar spine was reported in June 2001.  
Chronic lumbago was reported in March 2002.  A private 
electrodiagnostic evaluation for his low back pain late in 
2003 was interpreted as showing no electrodiagnostic evidence 
of lumbosacral radiculopathy or peripheral neuropathy.  The 
clinical impression was mechanical low back pain that seemed 
due to sacroiliac joint dysfunction.  

DL, M.D., reported in a January 2004 statement that the 
veteran had suffered from episodes of back pain that started 
in 1979 after suffering a fall.  Dr. L. opined that the 
veteran had chronic low back pain that may be tied to his 
military injury.  Dr. L. stated from a review of service 
medical records that it certainly did not appear that his 
pain had changed a whole lot in description from the notes 
even from the military service.  Dr. L. stated in a September 
2004 report that the veteran had low back pain due to a 
military injury with degenerative disc disease.  Dr. L. also 
noted mild discogenic low back pain and mechanical low back 
pain in other reports. 

The VA examiner in September 2005 reviewed the record and 
provided the impression of degenerative disc disease at L5-S1 
and left sacroiliac joint dysfunction.  The physician noted 
that various diagnoses had been proposed for the veteran's 
low back problems, that a prior MRI reported degenerative 
disc disease and that degenerative changes were show on one 
of several X-ray studies.  The examiner could not locate any 
documented evidence of degenerative disc disease for the 
veteran while he was in the service.  According to the 
report, the physician was "unable to resolve this issue 
without resort to mere conjecture or speculation."

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); see Elkins v. Gober, 229 F. 3d 1369 
(Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. 
Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 
Vet. App. 69, 72 (1993).

It is well settled that service connection is not precluded 
because a disability was not shown on examination for 
separation from service, and it appears that the VA examiner 
in 2005 was not aware of this principle, but seemed to 
emphasize there was no evidence of degenerative disc disease 
in the service records as a determinative element in an 
inconclusive opinion regarding a nexus to military service.  
See 38 C.F.R. § 3.303(d).  However, as Dr. L. discussed from 
a review of service medical records there was evidence to 
associate a chronic low back disability to military service.  
Neither the VA examiner nor Dr. L. offered an intervening 
cause as a more likely etiology.  

The Board may favor the competent medical opinion over that 
of another, provided that the Board gives an adequate 
statement of the reasons and bases.  Owens v. Brown, 7 Vet. 
App. 429 (1995).  Greater weight may be placed on one 
physician's opinion rather than on another's depending on 
such factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. at 40.  The Board finds that the September 2005 VA 
medical opinion is not entitled to outcome determinative 
weight.  As noted previously Dr. L. did review service 
medical records, and the absence of degenerative disc disease 
in service or at separation from service is not critical to a 
claim and the subsequent VA opinion seemed to rely on that 
evidence.  Furthermore, the VA examiner in 2005 did not offer 
any basis to discredit the private opinion in the rationale 
favoring service connection.  In any event, the record does 
establish sufficient continuity in view of the sworn 
testimony from the veteran and his brother (T 7, 13-14).  The 
Board notes there is apparently no VA record of the 
evaluation the veteran reported early in 1994 when he 
initially filed a compensation claim.  It is continuity of 
symptomatology rather than treatment that is crucial and the 
veteran is competent to report what he experienced, as is his 
brother to recall what he observed.  Furthermore, Dr. L. did 
not rely on an inaccurate factual premise in his opinion 
supporting the veteran.  In other words he did not opine 
solely on the basis of the veteran's self reported history 
but had the benefit of service medical records.

Finally, it is the obligation of VA to render a decision 
which grants every benefit that can be supported in law while 
protecting the interests of the Government, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. §§ 3.103, 3.303(a).  Neither the VA opinion 
in 2005 nor the opinion from Dr. L. is decisive for or 
against the claim.  Therefore, the Board is inclined to find 
that the probative and competent medical evidence of record 
supports a grant of entitlement to service connection for a 
low back disability which has been the consensus diagnosis on 
recent evaluations.  There is competent evidence for and 
against the claim thereby placing the evidence in approximate 
balance.  This permits the application of the benefit of the 
doubt rule.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); see also Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), noting an accurate, 
definite or obvious etiology is not a condition precedent for 
granting service connection. 


ORDER

Entitlement to service connection for a low back disability 
is granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


